 1

 2

 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11

12

13
     DELORES HUMES, an individual,         CASE NO. 1:15-CV-01861-BAM
     DIANE ABELLA, an individual, on
14
     behalf of themselves and others        Assigned to: Hon. Barbara A. McAuliffe
     similarly situated,
15                                          ORDER:
                          Plaintiffs,
16                                          (1) GRANTING FINAL APPROVAL
            vs.                                 TO CLASS ACTION
17                                              SETTLEMENT; AND
     FIRST STUDENT, INC., an entity;
18
     and Does 1 through 100, inclusive,     (2) ENTERING FINAL JUDGMENT
19                        Defendants.
20

21

22

23

24

25

26

27

28
     CASE NO. 1:15-CV-01861                                                  ORDER
 1          On April 2, 2020, a hearing was held on the motion of Plaintiffs Delores
 2   Humes and Diane Abella (“Plaintiffs”) for final approval of their class settlement
 3   (the “Settlement”) with Defendant First Student, Inc. (“Defendant”), and payments
 4   to the Plaintiffs, Class Counsel and the Settlement Administrator.
 5                 The Parties have submitted their Settlement, which this Court
 6   preliminarily approved by its December 13, 2019 Order (Docket No. 71) (the
 7   “Preliminary Approval Order”).      In accordance with the Preliminary Approval
 8   Order, Class Members have been given notice of the terms of the Settlement and
 9   the opportunity to comment on or object to it or to exclude themselves from its
10   provisions.
11                 Having received and considered the Settlement, the supporting papers
12   filed by the Parties, and the evidence and argument received by the Court before
13   entering the Preliminary Approval Order and at the final approval hearing, the
14   Court grants final approval of the Settlement, enters this Final Approval Order, and
15   HEREBY ORDERS and MAKES DETERMINATIONS as follows:
16          1.     Except as otherwise specified herein, the Court for purposes of this
17   Final Approval Order and Judgment adopts all defined terms set forth in the Class
18   Action Settlement Agreement (“Agreement”).
19          2.     The Court has jurisdiction over this action and the Settlement pursuant
20   to 28 U.S.C. sections 1132(a) and 1332(d).
21          3.     For settlement purposes, the Court confirms the certification of the
22   Class defined as: “non-exempt employees of Defendant who were employed as
23   drivers at Defendant’s Fresno, California location from October 28, 2014 to
24   November 27, 2016.”
25          4.     Pursuant to the Preliminary Approval Order, the Notice of Proposed
26   Settlement of Class Action and Hearing Date for Final Court Approval (“Class
27   Notice”) was sent to each Class Member by first-class mail. The Class Notice
28   informed Class Members of the terms of the Settlement, their right to receive a
                                              -1-
     CASE NO. 1:15-CV-01861                                                        ORDER
 1   Settlement Share, their right to comment on or object to the Settlement and/or the
 2   attorneys’ fees and costs, their right to elect not to participate in the Settlement and
 3   pursue their own remedies, and their right to appear in person or by counsel at the
 4   final approval hearing and be heard regarding approval of the Settlement. Adequate
 5   periods of time were provided by each of these procedures.
 6          5.     The Court finds and determines that this notice procedure afforded
 7   adequate protections to Class Members and provides the basis for the Court to
 8   make an informed decision regarding approval of the settlement based on the
 9   responses of Class Members. The Court finds and determines that the notice
10   provided in this case was the best notice practicable, which satisfied the
11   requirements of law and due process.
12          6.     Pursuant to the Class Action Fairness Act, 28 U.S.C. § 1711 et seq.
13   (“CAFA”), not later than ten days after Plaintiffs’ motion seeking preliminary
14   approval of the Settlement was filed in court, Defendant discharged its obligations
15   under CAFA to provide notice to the appropriate federal and state officials. The
16   notice of Settlement also invited comment on the Settlement. This Final Approval
17   Order is not being issued earlier than ninety days after the later of the dates on
18   which the appropriate federal and state officials were served with the notice of the
19   Settlement. Accordingly, the requirements under CAFA to provide notice to the
20   appropriate federal and state officials have been satisfied.
21          7.     No Class Members filed written objections to the proposed settlement
22   as part of this notice process.
23          8.     For the reasons stated in the Preliminary Approval Order, the Court
24   finds and determines that the terms of the Settlement are fair, reasonable and
25   adequate to the Class and to each Class Member and that the Participating Class
26   Members will be bound by the Settlement, that the Settlement is ordered finally
27   approved, and that all terms and provisions of the Settlement should be and hereby
28   are ordered to be consummated.
                                              -2-
     CASE NO. 1:15-CV-01861                                                           ORDER
 1          9.     The Court finds and determines that the Gross Settlement Amount in
 2   the amount of $650,000 and the Settlement Shares to be paid to the Participating
 3   Class Members as provided for by the Settlement are fair and reasonable. The
 4   Court hereby grants final approval to and orders the payment of those amounts be
 5   distributed to the Participating Class Members out of the Net Settlement Amount in
 6   accordance with the Agreement.
 7          10.    The Court finds and determines that the fees and expenses of
 8   Simpluris, Inc. in administrating the settlement, in the amount of $8,999.00, are fair
 9   and reasonable. The Court hereby grants final approval to and orders that the
10   payment of that amount be paid out of the Gross Settlement Amount in accordance
11   with the Agreement.
12          11.    The Court finds and determines that the request by Plaintiff and Class
13   Counsel to the Class Representative Service Payment and the attorneys’ fees and
14   costs pursuant to the Agreement are fair and reasonable. The Court hereby grants
15   final approval to and orders that the payment of $7,500.00 to Delores Humes and
16   $5,000.00 to Diane Abella for their Class Representative Service Payments,
17   $216,666.66 for attorneys’ fees to Class Counsel, and $49,566.73 for
18   reimbursement of costs be paid out of the Gross Settlement Amount in accordance
19   with the Settlement.
20          12.    As of the Effective Date as defined in the Agreement, all Participating
21   Class Members hereby fully and finally release the Defendant and the Released
22   Parties (as defined in the Agreement), from any and all state and federal statutory,
23   regulatory and common law claims for failure to issue complete and accurate wage
24   statements, up to November 27, 2016, which were alleged, or could have been
25   alleged, in the original Complaint or any amended Complaint filed in the Action.
26   The Released Class Claims include, but are not limited to, claims for failure to issue
27   complete and accurate wage statements and any and all derivative claims based
28   thereon, including but not limited to, all claims for damages and penalties.
                                              -3-
     CASE NO. 1:15-CV-01861                                                         ORDER
 1          13.    As of the Effective Date, Plaintiffs hereby fully and finally release the
 2   Defendant and the Released Parties (as defined in the Agreement) from the
 3   Plaintiffs’ Released Claims (as defined in the Agreement).
 4          14.    Nothing in this order shall preclude any action to enforce the Parties’
 5   obligations under the Settlement or under this order, including the requirement that
 6   Defendant make payment in accordance with the Agreement.
 7          15.    If, for any reason, the Settlement ultimately does not become Final (as
 8   defined by the Settlement), this Final Approval Order will be vacated; the Parties
 9   will return to their respective positions in this action as those positions existed
10   immediately before the Parties executed the Agreement; and nothing stated in the
11   Agreement or any other papers filed with this Court in connection with the
12   Settlement will be deemed an admission of any kind by any of the Parties or used as
13   evidence against, or over the objection of, any of the Parties for any purpose in this
14   action or in any other action
15          16.    The Parties entered into the Settlement solely for the purpose of
16   compromising and settling disputed claims.        Defendant in no way admits any
17   violation of law or any liability whatsoever to Plaintiffs and the Class, individually
18   or collectively, all such liability being expressly denied by Defendant.
19          17.    By means of this Final Approval Order, this Court hereby enters final
20   judgment in this action, as defined in Rule 58(a)(1), Federal Rules of Civil
21   Procedure.
22          18.    Without affecting the finality of this Final Approval Order in any way,
23   the Court retains jurisdiction of all matters relating to the interpretation,
24   administration, implementation, effectuation and enforcement of this order and the
25   Settlement.
26   ///
27   ///
28   ///
                                               -4-
     CASE NO. 1:15-CV-01861                                                          ORDER
 1   ///
 2            19.   This action is dismissed with prejudice, each side to bear its own costs
 3   and attorneys’ fees except as provided by the Settlement and this Order.
 4
     IT IS SO ORDERED.
 5

 6         Dated:   April 3, 2020                      /s/ Barbara   A. McAuliffe       _
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -5-
     CASE NO. 1:15-CV-01861                                                          ORDER
